State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: February 9, 2017                    106431B
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

MICHAEL L. STEVENS,
                    Appellant.
________________________________


Calendar Date:    January 11, 2017

Before:    McCarthy, J.P., Garry, Lynch, Rose and Aarons, JJ.

                              __________


        G. Scott Walling, Schenectady, for appellant.

      Stephen K. Cornwell Jr., District Attorney, Binghamton
(Stephen Ferri of counsel), for respondent.

                              __________


McCarthy, J.P.

      Appeal from a judgment of the County Court of Broome County
(Cawley, J.), rendered July 23, 2013, convicting defendant upon
his plea of guilty of the crime of course of sexual conduct
against a child in the first degree.

      Defendant pleaded guilty to course of sexual conduct
against a child in the first degree and the plea agreement
included the waiver of the right to appeal. County Court
thereafter sentenced him to five years in prison, to be followed
by 10 years of postrelease supervision. Defendant now appeals.1


    1
        Although defendant's notice of appeal contains an error
in the crime of conviction, we will overlook the error and treat
                              -2-                  106431B

      We affirm. Initially, the People concede, and we agree,
that defendant did not knowingly, intelligently and voluntarily
waive the right to appeal his conviction and sentence (see People
v Lopez, 6 NY3d 248, 256 [2006]). As to defendant's contention
that the sentence is harsh and excessive due to the period of
postrelease supervision imposed, we are unpersuaded. The term of
postrelease supervision imposed was less than the maximum
permitted by statute (see Penal Law §§ 70.02 [1] [a]; 70.80 [1]
[b]; 70.45 [2-a] [f]). Further, having reviewed the record, and
taking into consideration the seriousness of his crime, we
discern neither an abuse of discretion nor any extraordinary
circumstances warranting a reduction of the sentence in the
interest of justice (see People v Taft, 115 AD3d 1095, 1095
[2014]; People v McCombs, 83 AD3d 1296, 1296 [2011]).

     Garry, Lynch, Rose and Aarons, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court




the notice of appeal as valid (see CPL 460.10; People v Saunders,
127 AD3d 1420, 1420 n [2015], lv denied 26 NY3d 935 [2015]).